      Case 8-19-72701-las            Doc 146        Filed 03/04/20   Entered 03/04/20 15:02:15




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x            Case No. 8-19-72701-las
In Re:

RAM DISTRIBUTION GROUP LLC

dba Tal Depot,

                                                                        Chapter 11

                                             Debtor
------------------------------------------------------------x
              ORDER GRANTING THE DEBTOR’S APPLICATION TO AUTHORIZE
                                 EMPLOYMENT OF PROFESSIONAL

        Upon the application of the above named Debtor and Debtor in possession, Ram

Distribution Group LLC (“Debtor”) seeking an order authorizing the retention of ANALYTIC

FINANCIAL GROUP, LLC, D/B/A CORPORATE MATTERS (hereinafter, “CM”) as financial

advisors for the Debtor, and the declaration of Scott W. Miller, dated December 2, 2019; and after

due deliberation, and it being represented in the papers submitted in connection with the application

that CM represents no interest adverse to the Debtor or their Estate in the matters upon which CM is

to be engaged and is a disinterested person under 11 U.S.C. Section 101, and that the employment of

CM is necessary and would be in the best interest of this Estate, it is hereby

        ORDERED that Debtor be and hereby is authorized to employ CM as his financial

advisors in this case as of the petition date, to render the services described in the within motion;

and it is further

        ORDERED, that CM shall be compensated in accordance with orders in connection with

filed interim and final fee applications upon notice and an appropriate hearing for allowance of

its compensation and expenses and shall be subject to sections 330 and 331 of the Bankruptcy
     Case 8-19-72701-las         Doc 146     Filed 03/04/20      Entered 03/04/20 15:02:15




Code, the Bankruptcy Rules, the Local Rules, the Amended Guidelines for Fees and

Disbursements for Professionals in the Eastern District of New York, and the United States

Trustee Fee Guidelines; and it is further

       ORDERED, that ten business days' notice must be provided by CM to the Debtor, the

Official Committee of Unsecured Creditors and the United States Trustee prior to any increases

in CM’s rates for any individual providing services to the Debtor, and such notice must be filed

with the Court. The United States Trustee retains all rights to object to any rate increase on all

grounds including, but not limited to, the reasonableness standard provided for in section 330 of

the Bankruptcy Code, and the Court retains the right to review any rate increase pursuant to

Section 330 of the Bankruptcy Code.

No Objection
Office of the United States Trustee

/S/ Stan Y. Yang 3/2/2020




                                                                ____________________________
 Dated: March 4, 2020                                                  Louis A. Scarcella
        Central Islip, New York                                 United States Bankruptcy Judge
